Detailed Action
Summary
1. This office action is in response to the RCE application filed on November 08, 2021. 
2. Claims 1-2 and 6-10 are pending and has been examined based on the recent amended claims of the notice of allowable.
Priority
3. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file.

Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
5. The drawings submitted on 10/07/2019 are acceptable. 
Information Disclosure Statement
6. The information disclosure statement (IDS) submitted on 11/08/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
EXAMINER’S AMENDMENT 
7. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this examiner’s amendment was given in an interview with Amanda Baker on 11/26/2021 (see an interview summary).
The following claims are amended as follow: 
Claim 1:
 An intelligent power module, comprising:
semiconductor elements of a plurality of phases;
drive circuits of a plurality of phases configured to drive the semiconductor elements of the plurality of phases; and
a plurality of temperature detection elements configured to detect respective element temperatures of the semiconductor elements of the plurality of phases,
each of the drive circuits including
a gate control circuit configured to control input to a gate terminal of [[the]] a semiconductor element of the semiconductor elements in a subject phase,
a protection circuit configured to detect an abnormality of the semiconductor element in 
an error signal generation circuit configured to output an error signal when the protection circuit detects the abnormality,
a temperature signal generation circuit configured to generate a temperature signal of a voltage value corresponding to [[the]] an element temperature of a specific semiconductor element which is any one semiconductor element of the semiconductor elements of the plurality of phases, and
an output control circuit configured to select the error signal while the error signal generation circuit outputs the error signal, to select the temperature signal while the error signal generation circuit does not output the error signal, and to output a selected signal as an alarm signal,
the temperature signal generation circuit being configured to change the voltage value of the temperature signal in accordance with the element temperature of the specific semiconductor element within a voltage range different from [[the]] a voltage value of the error signal, wherein
the temperature signal generation circuit is configured to continuously change the voltage value of the temperature signal according to the element temperature of the specific semiconductor element.
Claim 8:
[The]] An intelligent power module , comprising:
semiconductor elements of a plurality of phases;
an integrated circuit including drive circuits of a plurality of phases, the drive circuits being configured to drive the semiconductor elements of the plurality of phases; and
a plurality of temperature detection elements,
each of the drive circuits including
a gate control circuit configured to control input to a gate terminal of a semiconductor element of the semiconductor elements in a subject phase,
a protection circuit configured to detect an abnormality of the semiconductor element in the subject phase,
an error signal generation circuit configured to output an error signal when the protection circuit detects the abnormality,
a temperature signal generation circuit configured to generate a temperature signal of a voltage value corresponding to an element temperature of the integrated circuit, and
an output control circuit configured to select the error signal while the error signal generation circuit outputs the error signal, to select the temperature signal while the error signal generation circuit does not output the error signal, and to output a selected signal as an alarm signal, wherein

the temperature signal generation circuit is configured to change the voltage value of the temperature signal in accordance with the element temperature of the integrated circuit within a voltage range different from a voltage value of the error signal,
the temperature signal generation circuit is configured to continuously change the voltage value of the temperature signal according to the element temperature of the integrated circuit, and
elements is configured to detect an element temperature of the integrated circuit
Claim 9:
 An intelligent power module, comprising:
semiconductor elements of a plurality of phases;
drive circuits of a plurality of phases configured to drive the semiconductor elements of the plurality of phases; and
a plurality of temperature detection elements configured to detect respective element temperatures of the semiconductor elements of the plurality of phases,
each of the drive circuits including
a gate control circuit configured to control input to a gate terminal of [[the]] a semiconductor element of the semiconductor elements in a subject phase,
a protection circuit configured to detect an abnormality of the semiconductor element in the subject phase,
an error signal generation circuit configured to output an error signal when the protection circuit detects the abnormality,
a temperature signal generation circuit configured to generate a temperature signal of a voltage value corresponding to [[the]] an element temperature of a specific semiconductor element which is any one semiconductor element of the semiconductor elements of the plurality of phases, and
an output control circuit configured to select the error signal while the error signal generation circuit outputs the error signal, to select the temperature signal while the error 
the temperature signal generation circuit being configured to change the voltage value of the temperature signal in accordance with the element temperature of the specific semiconductor element within a voltage range different from [[the]] a voltage value of the error signal, wherein
the temperature signal generation circuit is configured to set the voltage value of the temperature signal to a constant value within the voltage range when the element temperature of the specific semiconductor element is lower than a first temperature, and change the voltage value of the temperature signal according to the element temperature of the specific semiconductor element when the element temperature of the specific semiconductor element is equal to or higher than the first temperature,
the protection circuit is configured to detect an abnormality of the semiconductor element in the subject phase when the element temperature of the semiconductor element in the subject phase is equal to or higher than a second temperature which is higher than the first temperature, and
the temperature signal generation circuit is configured to change the voltage value of the temperature signal according to the element temperature of the specific semiconductor element when the element temperature of the specific semiconductor temperature is equal to or higher than the first temperature and lower than the second temperature, and set the voltage value of the temperature signal to the constant value outside the voltage range when the element temperature of the specific semiconductor element is equal to or higher than the second temperature,
.
Allowable subject matter
8. Claims 1-2 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “the temperature signal generation circuit being configured to change the voltage value of the temperature signal in accordance with the element temperature of the specific semiconductor element within a voltage range different from a voltage value of the error signal, wherein the temperature signal generation circuit is configured to continuously change the voltage value of the temperature signal according to the element temperature of the specific semiconductor element."
In re to claim 8, claim 8 the prior art fails to disclose or suggest the emboldened and italicized features recites “the temperature signal generation circuit is configured to change the voltage value of the temperature signal in accordance with the element temperature of the integrated circuit within a voltage range different from a voltage value of the error signal, the temperature signal generation circuit is configured to continuously change the voltage value of the temperature signal according to the element temperature of the integrated circuit, and the plurality of temperature detection elements is configured to detect an element temperature of the integrated circuit.”
In re to claim 9, claim 9 the prior art fails to disclose or suggest the emboldened and italicized features recites “the temperature signal generation circuit is configured to set the voltage value of the temperature signal to a constant value within the voltage range when the element temperature of the specific semiconductor element is lower than a first temperature, and change the voltage value of the temperature signal according to the element temperature of the specific semiconductor element when the element temperature of the specific semiconductor element is equal to or higher than the first temperature, the protection circuit is configured to detect an abnormality of the semiconductor element in the subject phase when the element temperature of the semiconductor element in the subject phase is equal to or higher than a second temperature which is higher than the first temperature, and the temperature signal generation circuit is configured to change the voltage value of the temperature signal according to the element temperature of the specific semiconductor element when the element temperature of the specific semiconductor temperature is equal to or higher than the first temperature and lower than the second temperature, and set the voltage value of the temperature signal to the constant value outside the voltage range when the element temperature of the specific semiconductor element is equal to or higher than the second temperature, the output control circuit being configured to select either the error signal or the temperature signal depending on whether the error signal generation circuit outputs the error signal.”

In re to claims 2 and 6-7, claims 2 and 6-7 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claim 10, claim 10 depend from claim 9, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
/SISAY G TIKU/
Examiner, Art Unit 2839